UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit

                      ___________________________

                              No. 99-31083
                      ___________________________


                       UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                VERSUS


                           VERNESSA BATTLEY,
                                                   Defendant-Appellant.

          ___________________________________________________

      Appeal from the United States District Court for the
                  Middle District of Louisiana
                         (99-CR-38-ALL-B)
     ___________________________________________________

                          September 11, 2000

Before WOOD*, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:**

     Appellant Vernessa Battley pleaded guilty to an indictment

charging her with possession of a firearm by a convicted felon.      18

U.S.C. § 922(g)(1).      The district court sentenced Battley to a

federal prison term of 87 months, a penalty at the top of the

guideline range.     The district court explained that it arrived at

this sentence after concluding that Battley had a prior conviction

     *
     Honorable Harlington Wood, Jr., Senior U.S. Circuit Judge for
the Seventh Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
for a crime of violence –- a 1995 Louisiana state conviction of

enticing persons into prostitution.               See U.S.S.G. § 2K2.1(a)(4)(A)

(stating that the offense level for the offense of felon in

possession of a firearm is 20                   if the defendant had a prior

conviction for a crime of violence).

      Battley challenges this sentence, arguing that the district

court applied the wrong guideline.               Although Battley concedes that

she has a prior conviction for enticing persons into prostitution,

she contends that enticement into prostitution does not qualify as

a crime of violence.         For the reasons that follow, we disagree and

affirm Battley’s sentence.

                                          I.

       Section 2K2.1 of the U.S. Sentencing Guidelines establishes

the base offense levels for unlawful possession of firearms.

Section 2K2.1(a)(4)(A) states that sentencing judges should apply

a   base   level   of   20    if   “the   defendant     had   one   prior   felony

conviction of either a crime of violence or a controlled substance

offense.”     Section 4B1.2(a), in turn, defines a crime of violence

as:

           any offense under federal or state law, punishable by
           imprisonment for a term exceeding one year, that –-
           (1) has as an element the use, attempted use, or
           threatened use of physical force against the person of
           another, or (2) is burglary of a dwelling, arson, or
           extortion, involves use of explosives, or otherwise
           involves conduct that presents a serious potential
           risk of physical injury to another.

See U.S.S.G. § 2k2.1, n.5 (1998) (adopting definitions in § 4B1.2).


                                          -2-
     When determining whether an offense constitutes a crime of

violence under 4B1.2(a), we must first look to the statutory

elements of the crime, inquiring whether the elements of the crime

itself require the state to show that the defendant threatened

physical force, burgled a building, exposed others to a serious

risk of physical injury, etc.     See United States v. Jackson, 2000

WL 1028991, *3 & n.3 (5th Cir. July 26, 2000).             If the   statute

itself does not impose such a “categorical” requirement, we then

look to the charging instrument to see whether the defendant’s

conduct falls within section 4B1.2(a)’s definition of a crime of

violence.     Id. at *3.     As this Court has recently explained,

however, “we may not ... consider the specific conduct underlying

[a Defendant’s] convictions unless that conduct were included in

the charging instrument for those offenses.”         Id.

     Viewing Battley’s conviction “categorically,” we conclude that

the crime of enticing persons into prostitution is a crime of

violence as defined by section 4B1.2(a). By enticing persons, in

this case, her two minor stepdaughters, into prostitution, Battley

undoubtedly exposed them to “a serious risk of physical injury.”

See § 4B1.2(a). The well-documented perils of prostitution include

contracting   sexually   transmitted     diseases,   suffering      physical

abuse, rape, and murder by clients, and a wide-variety of other

physiological harms.       See e.g., Sylvia A. Law, Commercial Sex:

Beyond Decriminalization, 73 S. Cal. L. Rev. 523, 533 & nn. 47-50



                                   -3-
(2000)(noting a “study of 130 street prostitutes in San Fransisco

found    that   82%   had   been   physically        assaulted,        83%    had     been

threatened with a weapon [and], 68% had been raped while working as

prostitutes”); Margaret A. Baldwin, Split at the Root: Prostitution

and Feminist Discourses of Law Reform, 5 Yale J.L. & Feminisim 47,

89   (1992)(citing      Canadian     study         that    women       and    girls     in

prostitution      suffer    a   mortality     rate        40   times    the    national

average); Catharine A. MacKinnon, Prostitution and Civil Rights, 1

Mich J. Gender & L. 13, 25 (1993)(“No social institution exceeds

[prostitution] in its physical violence.”). These inherent dangers

easily surpass, both in terms of severity and likelihood, risks

that we have found attendant to other crimes and sufficient to

bring those crimes within the grasp of 4B1.2(a). See, e.g., United

States    v.    DeSantiago-Gonzalez,         207    F.3d       261,   264    (5th     Cir.

2000)(holding that driving while intoxicated constitutes a crime of

violence because it involves serious risk of physical injury);

United States v. Galvan-Rodriguez, 169 F.3d 217, 219-20 (5th Cir.),

cert. denied --- U.S. --—, 120 S.Ct. 100 (1999)(holding that

unauthorized use of a motor vehicle constitutes a crime of violence

because of the “substantial risk that the vehicle might become

involved in an accident”).         Thus, the district court did not err in

concluding that Battley had previously been convicted of a crime of

violence.

     AFFIRMED.



                                       -4-